Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
Applicant’s response and amendments to the claims filed on 06/24/2022 have been acknowledged. Claims 17, 22, 26, and 36 have been amended. Applicant’s amendments to the claims overcome rejections made under 35 U.S.C. 112(a), 35 U.S.C. 102/103 as well as claim objections over Collin et al previously set forth in the Final Rejection mailed 02/25/2022. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 17, 19-22, 24, and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that the anti-RBC antibody TER-119 can reverse established arthritis in the K/BxN model. In contrast, mice receiving the RBC antibody 30-F1 (a rat IgG2c antibody, which does not bind to Fc receptors and does not ameliorate murine ITP) showed no improvement in inflammation, demonstrating the importance of selecting an IgG subtype that can bind activating Fc receptors (Example 4). Further, the TER-119 antibody (rat IgG2b isotype) switched to murine IgG variants IgG1 and IgG2a was also able to ameliorate collagen-induced arthritis (CIA) in DBA-1 mice (Example 12). 25 As presently written, however, the claims fail to disclose sufficient structural details for the broad genus of antibodies that is correlated with the function of binding to a red blood cell and an activating Fc receptor.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of antibodies that target red blood cells. While Applicant has provided examples of anti-RBC antibodies including an anti-glycophorin A antibody, an anti-RhD antibody, and anti-TER119 antibody (see Example 1, Pages 50-52), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that can bind to a red blood cell. As such, artisans would not be able to readily envision the structure for each member of the genus of anti-RBC antibodies encompassed by the scope of the claims. 
While the antibodies of the claimed invention are intended to bind to a red blood cell, artisans would not be able to envision the complete structure of a antibody in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of anti-RBC antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies and the function of binding to red blood cell in order to treat an inflammatory condition such as rheumatoid arthritis in a subject. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-RBC antibodies at the time the instant application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, 20, 24, 26-30, 34, 35, and 36 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Song et al (Song, Seng et al. Blood vol. 105,4 (2005): 1546-8. doi:10.1182/blood-2004-05-1886), hereinafter Song, as evidenced by Crow et al (Crow, Andrew R., et al. Science translational medicine 11.506 (2019), of record), hereinafter Crow, Cush et al, (Cush, John J., et al. Arthritis & Rheumatism: Official Journal of the American College of Rheumatology 38.1 (1995): 96-104), hereinafter Cush, and Ludwig et al, (Ludwig, Ralf J., et al. Frontiers in immunology 8 (2017): 603, of record), hereinafter Ludwig. 
Song teaches the anti-erythrocyte monoclonal antibodies TER119 and M1/69 (CD24) have been previously shown to ameliorate murine immune thrombocytopenia (ITP) and inhibit reticuloendothelial system (RES) function at doses that protect against thrombocytopenia similar to anti-D in humans. In FcγRIIB-deficient mice, intravenous administration of TER119 or M1/69 also ameliorates ITP and significantly down-regulates the level of expression of the activating FcγRIIIA in splenic macrophages, indicating that anti-erythrocyte antibodies that ameliorate ITP act independently of FcγRIIB expression but are dependent upon the activating FcγRIIIA (see entire document, in particular, Abstract, Introduction, Results and Discussion sections). TER119 antigen (glycophorin A associated protein, Ly-76) is found at around 105 copies per red blood cell as evidenced by the instant specification (see Page 25, Ln. 29-35).  While Song does not specifically teach that the anti-erythrocyte antibody TER119 can treat rheumatoid arthritis in a subject, Ter119 has been shown to selectively and fully decrease FcγRII/III expression on splenic monocytes in collagen antibody-induced arthritis (CAIA ), a model for rheumatoid arthritis (RA), as evidenced by Crow (see entire document, in particular, Abstract and Discussion, Page 9, second paragraph in left column). Further, since the minimal structure required for treating an inflammatory condition such as rheumatoid arthritis in a subject is an anti-RBC antibody that comprises an Fc region that is not deglycosylated and binds to an activating Fc receptor per the instant claims, then TER-119 disclosed by Song would necessarily be capable of treating rheumatoid arthritis in a subject. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112.01). Elevated levels of IL-10 have been found in serum and synovial fluid of RA patients relative to control subjects, thus RA can be considered an autoimmune disease having higher levels of IL-10 relative to healthy subjects as evidenced by Cush (see entire document, in particular, Abstract/Summary of Page 1). Further, RA can be considered an autoantibody-mediated autoimmune disease per Ludwig (see entire document, in particular, Abstract).
Thus, Song meets the limitations of instant claims 17, 19, 20, 24, 26-30, 34, 35, and 36. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Song as evidenced by Crow, Cush, and Ludwig, as applied to claims 17, 19, 20, 24, 26-30, 34, 35, and 36 above, in view of Gorman et al (Gorman, S D, and M R Clark. Seminars in immunology vol. 2,6 (1990): 457-66), hereinafter Gorman as further evidenced by de Taeye et al (de Taeye, et al.Antibodies 8.2 (2019): 30), hereinafter de Taeye. 
The teachings of Song as evidenced by Crow, Cush, and Ludwig have been discussed above and differ from the instantly claimed invention an anti-RBC antibody that is human or humanized and comprises and Fc region of human IgG1 or IgG3 isotype. 	
However, Gorman teaches that antibody humanization is designed to produce a molecule with minimal immunogenicity when applied to humans due to the presence of human constant regions, while retaining the specificity and affinity of the parental rodent antibody. Different degrees of humanization can be achieved ranging from chimeric antibodies with a combination of human constant regions with rodent variable regions to fully reshaped antibodies where the variable regions are also humanized. Chimeric antibodies of the human IgG1 and IgG3 subclasses were found to be most effective and inducing effector functions, including complement mediated lysis and ADCC (see entire document, in particular, Abstract, Introduction, and Chimeric Antibodies sections). Further, as evidenced by de Taeye, human IgG1 and IgG3 bind efficiently to all Fc gamma receptors, including activating Fc receptors FcRyIIA and FcRyIIIA (see entire document, in particular, Page 5, top paragraph).  
It would have been obvious to one of ordinary skill in the art to use a humanized version of an anti-RBC antibody such as TER119 in the treatment of an inflammatory disease such as rheumatoid arthritis in a subject, wherein the anti-RBC antibody comprises a human IgG1 or IgG3 Fc region. One of ordinary skill in the art would have been motivated to so in order to reduce adverse side effects of administering a non-human antibody to a human subject. Further, given that the engagement of activating FcγRIIIa receptor mediates the therapeutic activity of TER119 antibody in rheumatoid arthritis as evidenced by Crow, an anti-RBC antibody comprising a human IgG1 or IgG3 domain, both of which can bind efficiently to all Fc gamma receptors including the activating receptors, would necessarily be capable of treating rheumatoid arthritis in human subject. Therefore, one would expect that a humanized anti-RBC antibody comprising a human IgG1 or IgG3 to be safer and more effective in the treatment of an inflammatory disorder such as rheumatoid arthritis in a human subject.

Claims 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Song as evidenced by Crow, Cush, and Ludwig, as applied to claims 17, 19, 20, 24, 26-30, 34, 35, and 36 above, in view of Gaffo et al (Gaffo, Angelo et al. American journal of health-system pharmacy: AJHP: official journal of the American Society of Health-System Pharmacists vol. 63, 24 (2006): 2451-65. doi: 10.2146/ajhp050514, of record), hereinafter Gaffo. 
The teachings of Song as evidenced by Crow, Cush, and Ludwig have been discussed above and differ from the instantly claimed invention in that administration of an additional therapeutic agent, wherein the therapeutic agent is an anti-inflammatory agent, in not taught. 
However, Gaffo teaches that because rheumatoid arthritis is an inflam-matory condition, first-line therapy has traditionally included medica-tions that suppress inflammation, such as nonsteroidal anti-inflamma-tory drugs (NSAIDs) and glucocor-ticoids, which also act rapidly to improve pain and swelling due to rheumatoid arthritis (see entire document, in particular, Abstract and “Current Treatments for RA” section). 
It would have been obvious to one of ordinary skill in the art to administer the anti-RBC antibody TER119 disclosed by Song with the anti-inflammatory agent such as an NSAID. One of ordinary skill in the art would have been motivated to do so because NSAIDS can be used to help manage pain, inflammation. Further, combining drugs with different mechanisms of action can increase the efficacy of treatment. Therefore, one of ordinary skill in the art would expect that administering an anti-RBC antibody in combination with an anti-inflammatory agent such as an NSAID can effectively treat rheumatoid arthritis in a patient. 

Response to Arguments
Applicant’s arguments filed 06/24/2022 with respect to the rejection(s) of claims under 35 U.S.C. 112(a) as well as 35 U.S.C. 102 and 103 over Collin et al have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the amendments to independent claim 17, wherein the method of treating an inflammatory condition in a subject comprises administering an anti-RBC antibody having an Fc region that is not deglycosylated and capable of binding to an activating Fc receptor. 
With respect to rejections made under 35 U.S.C. 112(a) written description, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of antibodies that target red blood cells. While Applicant has provided examples of anti-RBC antibodies including an anti-glycophorin A antibody, an anti-RhD antibody, and anti-TER119 antibody (see Example 1, Pages 50-52), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that can bind to a red blood cell. As such, artisans would not be able to readily envision the structure for each member of the genus of anti-RBC antibodies encompassed by the scope of the claims. As such, applicant was not in possession of the full breadth of the claimed genus of anti-RBC antibodies at the time the instant application was filed.
With respect to rejections made under 35 U.S.C. 102 and 103, as stated earlier, Song teaches that the anti-RBC antibody TER119 ameliorates ITP and significantly down-regulates the level of expression of the activating FcγRIIIA in splenic macrophages, indicating that the ability of TER119 to ameliorate ITP is dependent upon the activating FcγRIIIA. The Ter119 has been shown to selectively and fully decrease expression of activating Fc receptors FcγRII/III on splenic monocytes in collagen antibody-induced arthritis (CAIA ), a model for rheumatoid arthritis (RA), as evidenced by Crow. Thus, the TER119 antibody disclosed by Song would necessarily be capable of treating rheumatoid arthritis in a subject since "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable (see MPEP 2112.01). 
Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644